Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 1 of 22 PagelID#: 34

 

y, CT Corporation

Toa: Stephen Stallings
McDermott, Inc

757 N. Eldridge Parkway

Houston, TX 77079

Service of Process
Transmittal
03/15/2019

CT Log Number 535105113

RE: Process Served in Louisiana

FOR: CB&I LLC (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED SY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
BOCUMENT(S)} SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER RUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

TELEPHOME:

MARK ALLAN ATKINS, et al., Pltfs. vs. CB&I LLC, Dft.
Citation, Petition

14th Judicial District Court, Parish of Calcasieu, LA
Case # 2019000839

Employee Litigation - Wrongful Termination - 01/25/2019

CT Corporation System, Baton Rouge, LA

By Process Server on 03/15/2019 at 09:00

Louisiana

Within 15 days after the service (Document(s) may contain additional answer dates)

EDWARD J. FONT]

Jones, Tete, Fonti & Belfour, L.L.P
1135 Lakeshore Drive, 6th Floor
P.O. Box 1930

Lake Charles, LA 70602-1930
(337}439-8315

CT has retained the current log, Retain Date: 03/15/2019, Expected Purge Date:
03/20/2019

Image SOP

Email Notification, Rebecca Purple rebecca, purple@mcdermott.com
Email Notification, Matacha Saul Matacha.Saul@mcdermott.com

Email Notification, Aaren Lamance aaron.lamance@medermott.com
Email Notification, Stephen Stallings Stephen.stallings@medermatt.com
Email Notification, NATALYA GOOCH ngeooch@medermett.com

CT Corporation System
3867 Plaza Tower Dr.

Baton Rouge, LA 70816-4378
954-473-5503

Page 1 of 1/ MP

Information displayed on this transmittal is for CT
Corporation's record keeping purposes oniy and is provided to
the recipient for quick reference, This information does not
rer constitute a legal opinion as to the nature of action, the
I BIT i} amount of damages, tha answer date, or any information
ie contained in the documents themselves, Recipient is
a responsible far interpreting said dacuments and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, nat contents.

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 2 of 22 PagelD #: 35

* t

 

7 a t + . s
Citation
MARK ALLAN ATKINS 14" Judicial District Court
VS. =: 2019-000839 State of Louisiana
CB&I LLC Parish of Caleasieu

 

 

THE STATE OF LOUISIANA

TO: CB&l LLC/THROUGH irs
REGISTERED AGENT FOR
SERVICE
C T CORPORATION SYSTEM
3867 PLAZA TOWER DRIVE
BATON ROUGE, LA 70816

Parish of East Baten Rouge, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of MARK ALLAN ATKINS, AND ET AL {PETITION FOR UNPAID WAGES) against you, certified
copy of which petition accompanies this citation, or fle your answers thereto in writing in the office of the Clerk of Court, at
the Courthouse, in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of
default.

Wimess the Honorable Judges of said Court, at Lake Chasles, Louisiana, this 19th day of February 2019.

Issued and delivered March 1, 2019

Endy we thor

 

 

 

Emilie McPherson
Deputy Clerk of Court
“_ wom enmmnamnc acco es cnes owen corse ns <"""SERVICE INFORMATION
Received on the day of 20___. and on the day of 20___, served the above named
party as follows:
PERSONAL SERVICE on the party herein named
DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile
in the parish in the hands of a apparently over the age of seventeen years, living and residing in

 

said domicile and whose name and other facts connected with this service, I leamed by interrogating the said person, said party herein
being absent from his residence at the time of snid service.

 

 

RETURNED:
PARISH OF this day of 20.
SERVICE + BY:

Deputy Sheriff
MILEAGE 3
TOTAL $

Party No POOL

3 0400

Filing Datz 62/19/2019 1200 AM Page Counc: 1
Case Number: 2019-00839
Documen Name Cimtian
eer? ] Page i of |

 
Case 2:19-¢v-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 3 of 22 PagelD # 36

a
o ' ' > 4

MARK ALLAN ATKINS, : 14™ JUDICIAL DISTRICT COURT
ALLEN WAYNE EDDINS, JR.,

DOUGLAS EDWARD HAGA, 7
NELAND HARDY SINGLETARY, and
CHASE LLOYD SOMERS

VS.NO:_QO14-439 F : PARISH OF CALCASIEU

CB&I LLC +03 : STATE OF LOUISIANA
FEB 19 7U: ° ese
FILED  - DEPUTY CLERK OF has 6

PETITION FOR UNPAID WAGES

NOW INTC COURT through undersigned counsel comes Plaintiffs, MARK ALLAN
ATKINS, ALLEN WAYNE EDDINS, JR., DOUGLAS EDWARD HAGA, NELAND HARDY
SINGLETARY, and CHASE, LLOYD SOMERS, who, with respect, aver as follows:

1,

Plaintiff, MARK ALLAN ATKINS, is a person of full age and majority and is a resident
of Evadale, Texas; Plaintiff, ALLEN WAYNE EDDINS, is a person of full age and majority and
is a resident of Silsbee, Texas; Plaintiff, DOUGLAS ED WARD HAGA, is a person of full age and
majority and is a resident of Beaumont, Texas; Plaintiff, NELAND HARDY SINGLETARY, is
a person of full age and majority and is a resident of Singer, Louisiana; and Plaintiff, CHASE
LLOYD SOMERS, is a person of full age and majority and is a resident of Silsbee, Texas
(collectively “Plaintiffs”).

2.

CB&I LLC (“Defendant”) is a foreign corporation licensed to do and doing business in

Louisiana and is engaged in the business of industrial construction.
3.

At all times material to this lawsuit, Defendant has had an office in Calcasieu Parish,

Louisiana where it is engaged in constructing a large industrial ethylene production facility known

as the LACC Project.

CPCS C 22-073"
FEG 2S 2018 « S9:03°37

 
‘ t *

Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 4 of 22 PagelD#: 37

4,

Atal] times material to this lawsuit, and within the three-year period immediately preceding
the date this lawsuit is filed, each Plaintiff was employed by the Defendant on the LACC Project in
Calcasieu Parish, Louisiana, as a construction worker performing manual labor.

5.

During the three-year period immediately preceding the date this lawsuit was filed, each
Plaintiff resigned from employment with Defendant. The resignation occurred in early October
2018.

6.

During the period the Plaintiffs were employed by Defendant, a certain amount of their
earned wages for work performed was not paid to Plaintiffs. The wages not paid to Plaintiffs were
placed in a Retention Fund.

7.

At the time of each Plaintiffs’ resignation, each Plaintiff had a substantial amount of eamed

wages which Defendant had placed into the Retention Fund.
B.

Upon the ending of employment of the Plaintiffs, Defendant failed to pay each Plaintiff the
amount of wages earned by and owed to each Plaintiff which Defendant deposited in the Retention
Fund. —

9.

Defendant failed to pay Plaintiffs their earned wages which were placed in the Retention
Fund, because the terms of the Retention Fund provided that if an employee quit or was terminated,
the employee forfeited his earned wages which had been placed in the Retention Fund.

10,
The terms of the Retention Fund constitutes an illegal wage forfeiture agreement violative

of La. R.S. 23:634 A,

 
Case 2:19-cv

my fase
rer

11.

Defendants failure to pay all wages owed to each Plaintiff, on account of the illegal wage
forfeiture agreement or on account of any other reason, constitutes a violation of La, R.S. 23:631
A.(1)(a) or (b) in regard to each individual Plaintiff,

12.

By registered letter dated January 25, 2019, each Plaintiff made written demand for payment
of all unpaid wages.

13.

By Defendant’s failure to pay each Plaintiff all wages owed by the next regular payday or
within fifteen (15) days of their resignations, the Defendant is liable to each Plaintiff for the amount
of wages still owed to each Plaintiff and the penalty wage pursuant to La. R.S. 23:632, including
reasonable attorney’s fees and costs related to this lawsuit and interest on the amounts.

WHEREFORE, after due proceedings had, Plaintiffs pray that the Defendant be held liable
to Plaintiffs for Defendant’s violations of La.R.S. 23:634 A, La.R.S. 23:631 A(1)(a) or (b), and
La.R.S. 23:632, including but not limited to all wages due each Plaintiff, for the penalty wage, for
attorney's fees, legal interest, cost of these proceedings, compensatory damages and any future
damages that are reasonable in the premise.

Respectfully submitted,

EDWARD J. FO; - #5676
Jones, Téte, Fonti & Belfour, L.L.P.
1135 Lakeshore Drive, 6" Floor
P.O. Box 1930

Lake Charles, LA 70602-1930
Telephone: (337} 439-8315
Facsimile: (337) 436-5606

Email: ejf@jonestete.com

Attorney for Plaintiffs
PLEASE SERVE DEFENDANT AS FOLLOWS: A TRUE COPY
Lake Charles, Louisiana
CB&I LLC
Through its registered Agent, soe ca ME
CT CORPORATION SYSTEM Gaicasieu Parish, tauistan 2

3867 Plaza Tower Drive
Baton Rouge, LA 70816

 

-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 5 of 22 PagelD #: 38
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 6 of 22 PagelID#: 39

MARK ALLAN ATKINS, ET AL. * 44 FUDICIAL DISTRICT COURT
*
* _ PARISH OF CALCASIBU
VERSUS “
* STATE OF LOUISIANA
Pry
CB&I, LLC * DOCKET NO. 2019-839 “F”

me
eine tekken idk iiniiok daioi debi dodieieiedededoiedoak desk & deeolede bk Bea weak

ANSWER Daputy Clerk st Court

Cainaglen Parish, Loulsiang

NOW INTO COURT, through undersigned counsel, comes Defendant, CB&I, LLC.
(“CB&I”), answering the allegations of the Petition filed herein by Plaintiffs, as follows:

I.
The allegations of Paragraph 1 of Plaintiffs’ petition do not require an answer.
2.
CB&I admits the allegations of Paragraph 2 of Plaintiffs’ petition.
3.
CB&I admits the allegations of Paragraph 3 of Plaintiffs’ petition.
. 4.

CB&I admits that Mark Atkins, Allen Eddins, Neland Singletary and Chase Somers
worked at the LACC Project in Calcasieu Parish, Louisiana. CB&I denies the remaining
allegations of Paragraph 4 of Plaintiffs’ petition.

3.

CB&I admits that each Plaintiff resigned their employment from CB&I within the three-
year period preceding the filing of this lawsuit. Due to lack of sufficient information to form a
belief about the truth therein, CB&I denies the remaining allegations of Paragraph 5 of Plaintiffs’
petition.

6.

CB&I denies the allegations of Paragraph 6 of Plaintiffs’ petition. CB&I did not create a
retention fund, as alleged by Plaintiffs. CB&I did not withhold or deduct any wages eamed by
any of the Plaintifis. Plaintiffs were paid all wages that were eamed by and due te each of them
at the time of their respective resignations.

7.
CB&I denies the allegations of Paragraph 7 of Plaintiffs’ petition. CB&I re-urges and

incorporates herein its above answer to Paragraph 6 of Plaintiffs’ petition.

Page 1 of 4

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 7 of 22 PagelD#: 40

8.

CB&I denies the allegations of Paragraph 8 of Plaintiffs’ petition. CB&I re-urges and

incorporates herein its above answer to Paragraph 6 of Plaintiffs’ petition.
9.

CB&I denies the allegations of Paragraph 9 of Plaintiffs’ petition. CB&I re-urges and

incorporates herein its above answer to Paragraph 6 of Plaintiffs’ petition.
10.

CB&I denies the allegations of Paragraph 10 of Plaintiffs’ petition, CB&I did not create a
retention fund, as alleged by Plaintiffs. CB&I had no agreement with Plaintiffs that required
forfeiture by Plaintiffs of any wages that they had eared.

LL.

CB&I denies the allegations of Paragraph 11 of Plaintiffs’ petition. CB&I] re-urges and

incorporates herein its above answer to Paragraphs 6 and 10 of Plaintiffs’ petition.
. 12.

CB&I admits that the Plaintiffs submitied a written demand to CB&I for alleged unpaid
wages dated January 25, 2019, but denies that Plaintiffs were not paid for all wages that they
earned, and further denies any remaining allegations in Paragraph 12 of the Plaintiffs’ petition.

13.

CB&I denies that it failed to pay each Plaintiff all wages owed to them in their final
paycheck, The remaining allegations of Paragraph 13 of the Plaintiffs’ petition constitute legal
conclusions that require no answer; however, out of an. abundance of caution, CB&I denies the
remaining allegations of Paragraph 13 of Plaintiffs’ petition.

AFFIRMATIVE DEFENSES

CB&I asserts that it only bears the burden of proof on those matters identified as
affirmative defenses in Article 1004 of the Louisiana Code of Civil Procedure. CB&d sets forth
the following affirmative defenses and/or avoidances as follows:

FIRST DEFENSE

Plaintiffs’ Petition, or portions thereof, fails to state a claim upon which relief may be

granted or upon which the damages or relief sought can be awarded.
SECOND DEFENSE

CB&I specifically denies that Plaintiffs are able to present evidence sufficient to sustain a
claim under any state statute and/or codal provision(s} and specifically puts Plaintiffs to their proof
as to each and every element necessary to support their claims.

Page 2 of 4

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 8 of 22 PagelD#: 41

THIRD DEFENSE
Plaintiffs have failed to state a claim for which relief may be granted under the Louisiana
Wage Payment Statute because Plaintiffs were not denied the payment of any amount due under
the terms of their employment.
FOURTE DEFENSE
Plaintiffs have not met their burden under the Louisiana Wage Payment Statute to establish
that they are entitled to penalties based on CB&lI’s actions.
FIFTH DEFENSE
if any violation of the Louisiana Wage Payment Statute occurred, which CB&I expressly
denies, a good faith dispute existed as to any amounts owed to Plaintiffs and CB&1’s actions were
not such that it should be subject to, penalties.
SIXTH DEFENSE
CB&I denies that Plaintiff is entitled to any relief Without admitting any wrongful
conduct by CB&I or any other employees, agents, or representatives of CB&I, Plaintiffs’ suit is
not well-founded such that they are not entitled to an award of attorney’s fees,
| SEVENTH DEFENSE
CB&I expressly reserves the might to amend this Answer and these Affirmative Defenses.

WHEREFORE, CB&I, LLC prays for judgment:
1. In favor of Defendant and dismissing Plaintiffs’ demands at their cost; and
2. For all necessary orders and decrees as may be required or proper im the premises and

for full, general and equitable relief.

OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, P.C.

 

701 Poydras Street, Suite 3500

New Orleans, LA 70139

Telephone: (504) 648-3840

Facsimile: (504} 648-3859

Email: christepher.moore@ogletreedeakins.com
jennifer.englander@ogletreedeakins.com

And

Page 3 of 4

 

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 9 of 22 PagelD #: 42

ANDREW HALVERSON, La. Bar No. 31184
325 Settlers Trace Boulevard, Suite 201
Lafayette, LA 70508

Telephone: (337) 769-6586

Facsimile: (337) 989-0441

Email: andrew.halverson@ogletreedeakins.com

Attomeys for CB&I, LLC

CERTIFICATE OF SERVICE

L hereby certify that a copy of the foregoing has been mailed to Edward J. Fonti, 1135
Lakeshore Drive, 6" Floor, P. O. Bo 1930, Lake Charles, Louisiana 70602-1930, by facsimile and
by United States mail, postage prepaid on this May 30, 2019.

DA, VL

Séonife|L. Englakder> ~~

\ 34698113.7

 

 

 

 

 

Page 4 of4
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 10 of 22 PagelD #: 43

JONES, TETE, FONTI & BELFOUR, L.L.P.

 

ATTORNEYS AT LAW
POST OFFICE BOX 1930
LAKE CHARLES, LOUISIANA 70602-1930 SAM H. JONES (1897-1978)

EDWARD J, FONTI .
GREGORY W., BELFOUR TELEPHONE ($37) 439-8318 WILLIAM R. TETE (1919-2006)
ROBERT J. TETE a. ey . STREET ADRESS:

E-Mail: it@jonesiete.com . FIRST FEDERAL BUILDING

1135 LAKESHORE RIVE
LEFAX (837) 436-5606 : SIXTH FLOO

TELEEAK Say LAKE GHARLES, LA 70601

TELEFAX (337} 433-5536

June 24, 2019

Honorable H. Lynn Jones, II
Clerk of Court, 14° JDC
1000 Ryan St.

Lake Charlies, LA 70601

Re: Mark Allan Atkins, Allen Wayne Eddins, Jr., Douglas Edward Haga, Neland
Hardy Singletary and Chase Lloyd Somers
vs. No. 2019-000839, Div. F
CB&l LLC

Dear Mr. Jones:

Enclosed is the original, along with one copy, of our First Supplemental and
Amended Petition for Unpaid Wages, Motion to Amend Petition and Order. Please present
io the judge for consideration. Once the judge has. signed, please file the original and
return a conformed copy to our office.

Enclosed is our firm’s check in the amount of $300.00 to cover the cost of filing.
With best regards, | am

Sincerely,

Lz Se 20
EDWARD JUVFONTI

   

EJF/aer
Enclosures

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 11 of 22 PagelD#: 44

MARE ALLAN ATKINS, ET AL. + ja JUDICIAL DISTRICT COURT
*
* PARISH OF CALCASIEU
VERSUS *
* STATE OF LOUISIANA
¥*
CB&I, LLC * DOCKET NO. 2019-839 “F”

1
eee te de te deo i bee ek ae ae ek te Hee MH RR ERIE RR IRE IH Wek ea ee bb kk okie he eee ee E

DEFENDANT’S MOTION TO WITHDRAW AS
COUNSEL OF RECORD

 

Now INTO COURT, through undersigned counsel, come Defendant, CB&I, LLC who
respectfully seeks the entry of an Order withdrawing Jennifer L. Englander (La. Bat No. 29572)
who is no longer with the firm Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
701 Povdras Street, Suite. 3500, New Orleans, LA 70139 as counsel of record. CB&I, LLC will
continue to be represented by Christopher E. Moore and Andrew Halverson.

WHEREFORE, Defendants requests that this Court grant this Motion permitting Jennifer

L. Englander to withdraw as counsel of record for Defendant, CB&I, LLC

 

 

Respectfully submitted,
OGLETREE, DEAKINS, NASH, SMOAK &
Rye ty & 4 STEWART, P.C.
FILED. eae
Sods py: LLL
Se ee 2 eta CHRISTOPHER E. MOORE, La, Bar No. 26430

  

701 Poydras Street, Suite 3500

New Orleans, LA. 70139

Telephone: (504) 648-3840

Facsimile: (504) 648-3839

Email: christopher. moore@ogletreedeakins.com

ANDREW HALVERSON, La. Bar No. 31184
335 Settlers Trace Boulevard, Suite 201
Lafayette, LA 70808

Telephone: (337) 769-6586

Facsimile: (337) 989-0441
Email: andrew halverson@ogietreedeakins.com

Attorneys for CB&1, LLC

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 12 of 22 PagelD #: 45

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing has been mailed to Edward J. Fonti, 1135
Lakeshore Drive, 6 Floor, P. O. Bo 1930, Lake Charles, Louisiana 70602-1930, by facsimile and

by United States mail, postage prepaid on this June 4, 2019.

L9fp P
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 13 of 22 PagelD #: 46

MARK ALLAN ATKINS, ET AL. 145 TUDICIAL DISTRICT COURT

k
a
* PARISH OF CALCASIEU
VERSUS *
* STATE OF LOUISIANA
*
CB&L, LLC * DOCKET NO. 2019-839 “F”

*
ete oh dee sk ded tk de dak oe Ha ee EY TE KARATE EAR MAE ER ER a aE ee RE

 
  

ORDER

IT IS ORDERED that Defendant’s Motion is GRANTED;

IT IS ORDERED that Jennifer L. Englander is hereby withdrawn as counsel of record for

Defendant, CB&I, LLC.

tb
New Orleans, Louisiana, this iL day of uA A , 2019,

Si Siransn Doar bibs
JUDGE

38789276,1

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 14 of 22 PagelD #: 47

MARK ALLAN ATKINS,

ALLEN WAYNE EDDINS, JR.,
DOUGLAS EDWARD HAGA,
NELAND HARDY SINGLETARY, and
CHASE LLOYD SOMERS

VS. NO.: 2019-000839, DIV, F

CB&I LLC

FILED

1474 JUDICIAL DISTRICT COURT

PARISH OF CALCASIEU

STATE OF LOUISIANA

 

DEPUTY CLERK OF COURT

MOTION TO AMEND PETITION

NOW INTO COURT comes Plaintifis, MARK ALLAN ATKINS, ALLEN WAYNE

EDDINS, JR., DOUGLAS EDWARD HAGA, NELAND HARDY SINGLETARY, and CHASE

LLOYD SOMERS, through undersigned counsel, who, with respect, requests the Court allow

Plaintiffs to file the attached First Supplemental and Amended Petition of Unpaid Wages.

Defendant does not oppose Plaintiffs being granted leave to file the amended peiition.

Respectfully submitted,

 

Jones, Téte, Fonti elfour, L.L.P.
1135 Lakeshore Drive, 6" Floor
P.O. Box 1930

Lake Charles, LA 70602-1930
Telephone: (337) 439-8315
Facsimile: (337) 436-5606

Email: etf@ionestete.com
Attorney for Plaintiffs
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 15 of 22 PagelD #: 48

CERTIFICATE OF SERVICE

 

L hereby certify that a scopy of the Motion and Order to Amend Petition has this day been
served via electronic mail and by First Class United States Mail, properly addressed and postage
prepaid, upon:

CB&I LLC
Through its attorneys of record,

CHRISTOPHER E. MOORE (#26430)
Olgetree, Deakins, Nash, Smoak & Stewart, B.C.
701 Poydras Street, Suite 3500

New Orleans, LA 70139

christopher. moore@ogletreedealkins,com

And

ANDREW J. HALVERSON (#31184)
Osgletree, Deakins, Nash, Smoak & Stewart, PC.
325 Settlers Trace Boulevard, Suite 201
Lafayette, LA 70508

andrew. halverson(@ogletree.com

Dated this 24" day of June, 2019.

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2

Filed 07/12/19 Page 16 of 22 PagelD #: 49

 

MARK ALLAN ATKINS, 14™ JUDICIAL DISTRICT COURT

ALLEN WAYNE EDDINS, JR.,

DOUGLAS EDWARD HAGA,

NELAND HARDY SINGLETARY, and

CHASE LLOYD SOMERS

¥S. NO.: 2019-000839, DIV. F PARISH OF CALCASTEU

CB&I LLC STATE OF LOUISIANA

FILED DEPUTY CLERK OF COURT
ORDER

Considering the motion of counsel for Plaintiffs, MARK ALLAN ATKINS, ALLEN

WAYNE EDDINS, JR., DOUGLAS EDWARD HAGA, NELAND HARDY SINGLETARY,

and CHASE LLOYD SOMERS, that Plaintiffs desire their petition to be amended, and for good

cause shown,

IT IS HEREBY ORDERED that Plaintiffs are permitted to file the supplemental and

amending petition.

Order signed at Lake Charles, Calcasieu Parish, Loutsiana on this day of

» 2019,

 

DISTRICT JUDGE

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 17 of 22 PagelD #: 50

MARK ALLAN ATKINS, : 147 JUDICIAL DISTRICT COURT
ALLEN WAYNE EDDINS, JR.,

DOUGLAS EDWARD HAGA,

NELAND HARDY SINGLETARY, and

 

CHASE LLOYD SOMERS

VS. NO.: 2019-000839, DIV. F : PARISH OF CALCASIEU
CB&I LLC : STATE OF LOUISIANA
FILED DEPUTY CLERK OF COURT

FIRST SUPPLEMENTAL AND AMENDED PETITION FOR UNPAID WAGES

NOW INTO COURT through undersigned counsel comes Plaintifis, MARK ALLAN
ATKINS, ALLEN WAYNE EDDINS, JR., DOUGLAS EDWARD HAGA, NELAND HARDY
SINGLETARY, and CHASE LLOYD SOMERS, who, with respect, amend paragraphs 5, 6, 7,
8, 9, 10, 12 and 13 of the Petition for Unpaid Wages as shown by bold print.

i.

Plaintiff, MARK ALLAN ATKINS, is a person of full age and majority and is a resident
of Evadale, Texas; Plaintiff, ALLEN WAYNE EDDINS, is a person of full age and majority and
is a resident of Silsbee, Texas; Plaintiff, DOUGLAS EDWARD HAGA, is a person of full age and
majority and is a resident of Beaumont, Texas; Plaintiff, NELAND HARDY SINGLETARY, is
a person of full age and majority and is a resident of Singer, Louisiana; and Plaintiff, CHASE
LLOYD SOMERS, is a person of full age and majority and is a resident of Silsbee, Texas
(collectively “Plaintifs”).

2,

CB&I LLC (“Defendant”) is a foreign corporation licensed to do and doing business in

Louisiana and is engaged in the business of industrial construction.
3.

At all times material to this lawsuit, Defendant has had an office in Calcasieu Parish,

Louisiana where it is engaged in constructing a large industrial ethylene production facility known

as the LACC Project.
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 18 of 22 PagelD#: 51

4,

Atall times material to this Jawsuit, and within the three-year period immediately preceding
the date this lawsuit is filed, each Plaintiff was employed by the Defendant on the LACC Project in
Caleasicu Parish, Louisiana, as a construction worker performing manual labor.

3.

During the three-year period immediately preceding the date this lawsuit was filed, each
Plaintiff resigned from employment with Defendant. Plaintiffs MARK ALLAN ATKINS,
ALLEN WAYNE EDDINS, JR., NELAND HARDY SINGLETARY and CHASE LLOYD
SOMERS resigned in early October 2018. Plaintiff DOUGLAS EDWARD HAGA resigned
in November 2018.

6.

During the period the Plaintiffs were employed by Defendant, the Defendant had in place

a “Project Completion Incentive” plan which provided:

“CB&I will pay te CRAFT employees who meet the eligibility requirements
below a Project Completion Incentive payment equal to five percent (5%) of the
employee's total earnings (regular wages and overtime wages) earned while
working for CB&I at the LACC / LA MEG-1 Project site, as a retention
incentive to continue working on the Project until their role on the project is
complete. The Project Completion Incentive is calculated based on total
earnings earned by the employee at the Project site beginning the date
employment begins at site until the eligible employee is laid offin a reduction-
in-force or CB&I transfers the employee from the Project site when employee's
role on the project is complete. Employees who quit, transfer or terminate their
employment for any other reason are not eligible for the Project Completion
Incentive payment. CB&I will pay the Incentive payment to an eligible
employee on his/her final paycheck. The payment is subject to normal payroll
tax withholdings as well as the federal supplemental earnings rate of 25%.”

 

 

 

7.
At the time of each Plaintiffs’ resignation, each Plaintiff had a substantial amount of earned
wages which Defendant had placed in the Project Completion Incentive fund.
g.
During Plaintiffs’ employment, Defendant issued weekly paychecks and an “Earning
Description” document which showed the exact dollar amount of the Project Completion

Incentive bonus earned during the pay period covered by the paycheck.

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 19 of 22 PagelD #: 52

9,

Upon the ending of each Plaintiffs’ employment, Defendant failed to pay each Plaintiff the
wages earned by and owed to each Plaintiff pursuant to the Project Completion Incentive plan.
10.

The terms and conditions of the Project Completion Incentive plan which provides that
the employee who quits the project is not eligible to receive the Project Completion Incentive
payment, is an illegal wage forfeiture term and condition violative of La. R.S, 23:634(A).

ll.

By registered letter dated January 25, 2019, each Plaintiff made written demand for

payment of all unpaid wages. Defendant failed to respond to the demand letter.
12.

Defendants faifure to pay all wages owed to each Plaintiff, on account of the illegal wage
forfeiture agreement or on account of any other reason, constitutes a violation of La. B.S.
23:631¢A)(1 (a) or (b) in regard to each individual Plaintiff.

13.

By Defendant's failure to pay each Plaintiff all wages owed by the next regular payday or
within fifteen (15) days of their resignations, the Defendant is tiable to each Plaintiff for the amount
of wages still owed to each Plaintiff including wages illegally forfeited pursuant to the Project
Completion Incentive plan and the penalty wage pursuant to La, R.8. 23:632, as well as reasonable
attomey’s fees and costs related to this lawsuit and interest on the amounts.

WHEREFORE, after due proceedings had, Plaintiffs pray that the Defendant be held liable
to Plaintiffs for Defendant’s violations of La. R.S. 23:634 A, La. R.S. 23:631 A{1)(a) or (b), and La,
R.S. 23:632, including but not limited to all wages due each Plaintiff, for the penalty wage, for
attorney’s fees, legal interest, cost of these proceedings, compensatory damages and any future

damages that are reasonable in the premise.
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 20 of 22 PagelD #: 53

LS!

Respectfully submitted,

heed

EDWARD J. FONTY- #5676
Jones, Téte, Fonti & Belfour, L.L.P.
1135 Lakeshore Drive, 6% Floor
P.O. Box 1930

Lake Charles, LA 70602-1930
Telephone: (337) 439-8315
Facsimile: (337) 436-3606

Email: eff@jonestete.com
Attorney for Plaintiffs

CERTIFICATE OF SERVICE

I hereby certify that a copy of the First Supplemental and Amended Petition for Unpaid

Wages has this day been served via electronic mail and by First Class United States Mail, properly

addressed and postage prepaid, upon:

CB&I LLC
Through its attorneys of record,

CHRISTOPHER E. MOORE (#26430)
Olgetree, Deakins, Nash, Smoak & Stewart, P.C.
701 Poydras Street, Suite 3500

New Orleans, LA 70139

christopher moore@ogletreedeakins.com
And

ANDREW J. HALVERSON (431184)
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
325 Settlers Trace Boulevard, Suite 201
Lafayette, LA 70508

andrew. halverson(@osletres.com

Dated this 24" day of June, 2019.

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 21 of 22 PagelD #: 54

MARK ALLAN ATKINS, ET AL. * 14% JUDICIAL DISTRICT COURT
*
* PARISH OF CALCASIEU
VERSUS *
* STATE OF LOUISIANA
*
CB&I, LLC * DOCKET NO. 2019-839 “F”

ok

secede dee fete Bede Ae dee Ae HES eee HR STOR OH He SR ICE AIR IH RHI IRR RR I AER HK EH

NOTICE TO THE COURT AND ALL PARTIES OF REMOVAL

TO: Honorable Sharon Darville Wilson
Division F
14th Judicial District Court
Calcasieu Parish
P. O. Box 3210
Lake Charles, LA 70602

PLEASE TAKE NOTICE that Defendant CB&I, LLC has removed the above-captioned
and entitled action to the United States District Court for the Western District of Louisiana
pursuant to 28 U.S.C. § 1331. A copy of the Notice of Removal filed by the Defendant is
attached hereto as Exhibit 1.

WHEREFORE, CB&I notifies this Court and all other parties that this cause is now
removed, this Court has no jurisdiction for any judgment in this cause, bar none, and this Court
may not proceed further with this matter, unless and until the United States District Court for the

Western District of Louisiana may remand this action.

Respecfiall t itted,

Christophfr B. Moore, T.A. (La. Bar No. 26430)

Andrew J. Ealverson (La. Bar No. 31184)

Ogletree, Deakins, Nash, Smoak & Stewart, P.C.

701 Poydras Street, Suite 3500

New Orleans, Louisiana 70139

Telephone: (504) 648-3840

Facsimile: (504) 648-3859

Email: Christopher. Moore @ogletreedeakins.com
andrew. halverson@ogletreedeakins.com

 

Attorneys for Defendant, CB&I, LLC.

 

 

 

 
Case 2:19-cv-00899-JDC-KK Document 1-2 Filed 07/12/19 Page 22 of 22 PagelD #: 55

CERTIFICATE OF SERVICE

[hereby certify that a copy of the foregoing Notice of Removal has been served on all
counsel of record by placing same in the United States mail, first-class postage prepaid,

addressed as follows:
Edward J. Fonti

P. O. Box 1930
Lake Charles, LA 70602-1930

This 12th day of July, 2019.

 

Andrew J. Halversen
/

39116223.1

 

 
